DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Amendments
The Amendment filed January 27th, 2021 has been entered. Claims 1-20 are pending in the application with claim 1 amended, claims 2, 4, 6, 8, 10, 12, 14 are cancelled. Applicant’s amendments to the Specification, and Claim 1 have overcome 112(a) objections/rejections previously set forth in the Non-Final Office Action mailed September 29th 2020.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 17-20 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Ikeda et al. (US 20110306838) hereinafter Ikeda.
Regarding claim 1, Ikeda teaches, An endoscope (1, Fig. 1) comprising: an insertion part (20, Fig. 1) to be inserted into a subject (para. [0058]); a first surface (26a, Fig. 2) that constitutes a distal end surface (26, Fig. 2) of the insertion part (20, Fig. 1); a second surface (60, Fig. 3A) that is formed on a (Fig. 3A, para. [0075]); an observation window (50, Fig. 2) that is provided on the second surface (60, Fig. 2) to observe an inside of the subject (para. [0069]); a nozzle (58, Fig. 2) that is provided on the first surface (26a, Fig. 2) to jet a fluid toward the observation window (Fig. 2, para. [0060]); a first protective projection (62, Fig. 2) that is provided on the first surface (26a, Fig. 2) and is disposed on one side of an imaginary straight line (L, Fig. 2) connecting a center of the observation window (50, Fig. 2) and a center of the nozzle (58, Fig. 2) ; a second protective projection (64, Fig. 2) that is provided on the first surface (26a, Fig. 2) and is disposed on the other side of the imaginary straight line (L, Fig. 2); and an extending part (60a, Fig. 2) that is provided on the projecting part (60, Fig. 2) and extends from an edge of the observation window (50, Fig. 2) toward an edge of the first surface (26a, Fig. 2) that is away from the nozzle (58, Fig. 2), wherein, each of the nozzle (58, Fig. 2), the first protective projection (62, Fig. 2), and the second protective projection (64, Fig. 2) is projected distally from the observation window (50, Fig. 2, para. [0084]).
Regarding claim 17, Ikeda teaches, the first protective projection (62) and the second protective projection (64) are disposed outside an endoscope observation visual field range (Fig. 2, Examiner note that the figure shows that the first and second protective projections are further away from the observation window).
Regarding claim 18, Ikeda teaches, the first protective projection (62) and the second protective projection (64) are disposed outside a visual field range of the observation window (Fig. 2, Examiner note that the figure shows that the first and second protective projections are further away from the observation window).  
Regarding claim 19, Ikeda teaches, the extending part (60a) is disposed outside an endoscope observation visual field range (Fig. 2 -3D Examiner note that the figures show that the extended part is further away from the observation window)
Regarding claim 20, Ikeda teaches, the extending part (60a) is disposed outside a visual field range of the observation window (Fig. 2 -3D Examiner note that the figures show that the extended part is further away from the observation window).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 9, 11, and 15 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashida et al. (JP2009279291) hereinafter Ashida in view of Ikeda et al.(US 2011/0306838) hereinafter Ikeda.
Regarding Claim 1, Ashida teaches, an endoscope (11, Fig. 1) comprising: an insertion part (12, Fig. 1) to be inserted into a subject (para. [0019]); a first surface (17a, Fig. 8) that constitutes a distal end surface (17, Fig. 8) of the insertion part (12, Fig. 1); a nozzle (29, Fig. 8) that is provided on the first surface (17a, Fig. 8) to jet a fluid toward the observation window (Fig. 8, para. [0024]); a first protective projection (37, Fig. 8) that is provided on the first surface (17a, Fig. 8) and is disposed on one side of an imaginary straight line (see examiner annotated figure 8) connecting a center of the observation window (25, Fig. 8) and a center of the nozzle (29, Fig. 8) ; a second protective projection (38, Fig. 8) that is provided on the first surface (17a, Fig. 8) and is disposed on the other side of the imaginary (see examiner annotated figure 8); wherein, each of the nozzle (29, Fig. 8), the first protective projection (37 , Fig. 8), and the second protective projection (38, Fig. 8) is projected distally from the observation window (25, Fig. 8. Examiner note that Fig. 2b shows that the nozzle, the protective projections are projected distally).

    PNG
    media_image1.png
    681
    733
    media_image1.png
    Greyscale


Ashida does not expressly teaches, a second surface that is formed on a projecting part projecting from the first surface to a front side; an observation window that is provided on the second surface to observe an inside of the subject, and an extending part that is provided on the projecting part and extends from an edge of the observation window toward an edge of the first surface that is away from the nozzle.
Ikeda teaches an analogous endoscope that is capable of letting liquid drain off to a satisfactory level at the time of cleaning (abstract), further Ikeda teaches, a second surface (60, Fig. 2) that is formed (Fig. 3A, para. [0075]); an observation window (50, Fig. 2) that is provided on the second surface (60, Fig. 2) to observe an inside of the subject (para. [0069]), and an extending part (60a, Fig. 2) that is provided on the projecting part (60, Fig. 2) and extends from an edge of the observation window (50, Fig. 2) toward an edge of the first surface (26a, Fig. 2) that is away from the nozzle (58, Fig. 2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify observation window surface to include extended part on a second surface as taught by Ikeda, since with this modification it is possible to block a liquid flow having a low flow rate from flowing on the observation window and to allow the liquid flow which has been used for cleaning to promptly move to the outside of the observation window (abstract).
The modified device of Ashida in view of Ikeda will hereinafter be referred to as the modified deivce of Ashida and Ikeda.
Regarding claim 3, Ashida further teaches, the nozzle (29, Fig. 8) is provided to project forward of the first protective projection (37, Fig. 8) and the second protective projection (38, Fig. 8, Examiner note that Fig. 2b show that the nozzle protrude distally further than the protrusion 30, it would be reasonable to assume that projections 37 and 38 protrude the same length as seen in Fig. 2b) 
Regarding claim 9 and 11, Ashida further teaches, a first illumination window (26, Fig. 8) that is provided on the first surface (17a, Fig. 8) and is disposed between the observation window (25, Fig. 8) and the first protective projection (37, Fig. 8); and a second illumination window (27, Fig. 8) that is provided on the first surface (17a, Fig. 8) and is disposed between the observation window (25, Fig. 8) and the second protective projection (38, Fig. 8).
Regarding claim 15, Ashida further teaches, at least one of the first protective projection (37, Fig. 8) or the second protective projection (38, Fig. 8) is disposed at a position adjacent to an (26 or 27, Fig. 8) disposed on the same side of the imaginary straight line (see examiner annotated figure above).
Regarding claim 16, Ashida further teaches, the first protective projection (37, Fig. 8) and the second protective projection (38, Fig. 8) are provided along an outer edge of the first surface (17a, Fig. 8).
Regarding claim 17, Ashida further teaches, the first protective projection (37, Fig. 8) and the second protective projection (38, Fig. 8) are disposed outside an endoscope observation visual field range (Fig. 8, Examiner note that the figure shows that the first and second protective projections are further away from the observation window).
Regarding claim 18, Ashida further teaches, the first protective projection (37, Fig. 8) and the second protective projection (38, Fig. 8) are disposed outside a visual field range of the observation window (Fig. 8, Examiner note that the figure shows that the first and second protective projections are further away from the observation window).  
Regarding claim 19, Ikeda further teaches, the extending part (60a) is disposed outside an endoscope observation visual field range (Fig. 2 -3D Examiner note that the figures show that the extended part is further away from the observation window).
Regarding claim 20, Ikeda teaches, the extending part (60a) is disposed outside a visual field range of the observation window (Fig. 2 -3D Examiner note that the figures show that the extended part is further away from the observation window).
Claims 5, 7, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashida et al. (JP2009279291) hereinafter Ashida in view of Ikeda et al.(US 2011/0306838) hereinafter Ikeda and further view of Ichimura et al. (US 2009/0093681).
Regarding claim 5 and 7, the modified device of Ashida and Ikeda teaches the claimed invention as discussed above concerning claim 1 and 3 above, but they are silent on the observation window is provided to project forward of the extending part 
 Ichimura teaches, an analogous endoscope that is configured to observe portion of an area to be examined and first and second illumination portions performing irradiation of illumination light are disposed on a distal end face of an insertion portion, a first lens which is a distal end observation lens of an observation window of the observation portion is disposed at a position projecting to a distal end side beyond the distal end face (abstract), Ichimura further teaches the observation window (18, Fig. 4A) is provided to project forward of the extending part (distal tip of the insertion portion 12, Fig. 4A)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the observation window of Ashida and Ikeda to include the teaching of Ichimura to have the observation window protrude from the distal end tip since this would make the entire distal end observation face of the observation window of the observation portion in contact with the area to be examined (para. [0009])
Regarding claim 13 Ashida further teaches, a first illumination window (26, Fig. 8) that is provided on the first surface (17a, Fig. 8) and is disposed between the observation window (25, Fig. 8) and the first protective projection (37, Fig. 8); and a second illumination window (27, Fig. 8) that is provided on the first surface (17a, Fig. 8) and is disposed between the observation window (25, Fig. 8) and the second protective projection (38, Fig. 8).
Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 5, 7, 9, 11, 13, 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JAMAL AL KHATIB whose telephone number is (571)272-8718.  The examiner can normally be reached on Monday -Thursday 6AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMIR JAMAL AL KHATIB/Examiner, Art Unit 3795    

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795